OetoN, J.
The demurrer to the complaint in this case was properly sustained, on the ground that it does not state a good cause of action.
The complaint shows the grossest negligence and laches of the plaintiff himself, and mere negligence on the part of his counsel in defense of the action in which the judgment was rendered. It does not appear from the complaint that he paid the slightest attention to the case after the service of the summons, although he resided in the county of Wood, and was frequently there attending to other business; and he does not charge in his complaint that his attorneys were guilty of any corrupt conduct, fraud or collusion in neglecting or abandoning the defense. The grounds for relief in this case are not as strong or meritorious as in Barber v. Rukeyser, 39 Wis., 590, in which Mr. Justice Cole applies and reasserts the rule laid down in Stowell v. Eldred, 26 Wis., 504, “ that a court of chancery would relieve against a "judgment at law, on the ground of its being contrary to equity, when the defendant in the judgment was ignorant of the fact in question pending the suit, or it could not have been received as a defense, or when he was prevented from availing himself of the defense by fra%id or accident, or the acts of the opposite party, unmixed with negligence or fault on his part.”
By the Court.— The order of the circuit court is affirmed, with costs.